Exhibit 99.1 News Release Contact: Brian Beades 212-810-5596 invrel@blackrock.com BlackRock Appoints John A. Thain to Board of Directors New York, January 16, 2008 - BlackRock, Inc. (NYSE:BLK) today announced the addition of John A. Thain to its Board of Directors.The addition of Mr. Thain brings the total number of directors to 17, 10 of whom are independent and not affiliated with the Company. Mr. Thain is Chairman and Chief Executive Officer of Merrill Lynch.Prior to joining Merrill Lynch in December 2007, Mr. Thain was Chief Executive Officer, Director and a member of the Management Committee of NYSE Euronext, Inc. from January 2004.Mr. Thain served as President and Chief Operating Officer of Goldman Sachs Group, Inc. from July 2003 to January 2004 and was President and Co-Chief Operating Officer from May 1999 through June 2003.From 1994 to 1999, he served as Chief Financial Officer and head of operations, technology and finance. From 1995 to 1997, he was also Co-Chief Executive Officer for European operations. “I have known John for 25 years and have great respect for his operating experience and deep understanding of the global capital markets,” commented Laurence D. Fink, Chairman and Chief Executive Officer of BlackRock.“I am pleased to welcome him to our Board and look forward to working with him both as our strategic partner and as a Director of BlackRock.” About BlackRock BlackRock is one of the world’s largest publicly traded investment management firms.
